IN THE
                               TENTH COURT OF APPEALS

                                        No. 10-12-00429-CV

JANET NELSON,
                                                                         Appellant
v.

THE CITY OF WACO,
                                                                         Appellee



                                 From the 414th District Court
                                   McLennan County, Texas
                                  Trial Court No. 2011-3153-5


                                MEMORANDUM OPINION


      On November 21, 2012, appellant, Janet Nelson, filed a notice of appeal,

challenging a judgment signed by the trial court on an unspecified date.1 Subsequently,



      1   The substance of appellant’s notice of appeal is as follows:

                                           NOTICE OF APPEAL

      TO THE HONORABLE JUDGE OF SAID COURT

      Today, this 19th day of November 2012, a party of the defendant, Janet Nelson, gives
      Notice of Appeal to this Judgment. I also ask the court to set aside this Judgment.
on December 5, 2012, this Court informed appellant that her notice of appeal is

defective. Specifically, in our letter, we noted that appellant’s notice of appeal “does

not state the date of the judgment or order appealed from or the court to which the

appeal is taken, and there is no indication that appellant’s notice of appeal was served

on all parties to the trial court’s final judgment.” See TEX. R. APP. P. 25.1. We further

noted that this appeal was subject to dismissal if appellant failed to respond to and

correct the above-mentioned deficiencies within twenty-one days of December 5, 2012.

See id. at R. 42.3(c).

        More than twenty-one days have passed, and appellant has yet to respond to our

December 5, 2012 letter. Accordingly, we hereby dismiss appellant’s appeal for want of

prosecution. See id.

        Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. See id. at R. 12.1(b); Appendix to TEX. R. APP. P.,

Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007); see also TEX. R. APP. P.

5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV'T CODE ANN. §§ 51.207(b); 51.208 (West

Supp. 2012); § 51.941(a) (West 2005). Under these circumstances, we suspend the rule

and order the Clerk to write off all unpaid filing fees in this case. TEX. R. APP. P. 2. The

write-off of the fees from the accounts receivable of the Court in no way eliminates or

reduces the fees owed.




In addition, appellant lists in her notice of appeal the style of the underlying case as being: “THE CITY
OF WACO . . . v. ARTHUR LEE NELSON ETAL [sic] . . . .” Based on appellant’s notice of appeal, we are
unsure who Arthur Lee Nelson is and how appellant is involved in this case. See TEX. R. APP. P. 25.1(d).

Nelson v. The City of Waco                                                                        Page 2
                                               AL SCOGGINS
                                               Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed January 24, 2013
[CV06]




Nelson v. The City of Waco                                   Page 3